Citation Nr: 0725556	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-14 039	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for bronchitis and chronic 
obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from September 1967 
to April 1969. 

This issue was previously decided by the Board in a decision 
dated in June 2006.  The veteran thereafter appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated in May 2007, the 
Court granted a joint motion by the veteran and VA, which was 
incorporated by reference, to vacate the Board's decision and 
remand for readjudication.

Specifically, the parties to the joint motion agreed that a 
remand was required because the Board had not provided an 
adequate statement of the reasons for its conclusion that an 
August 2004 VA examination report was more probative than a 
November 2002 opinion by the veteran's private doctor.  

During the pendency of the veteran's appeal, several other 
issues, none of which is before the Board at this time, were 
under development at the Regional Office (RO) in Louisville, 
Kentucky.  As a result, two temporary file folders were 
constructed.  Included in these files were treatment reports 
and examinations related to the instant claim, some of which 
is new to this record and may contradict the medical evidence 
relied upon by the VA examiner in August 2004.  The Board 
will therefore remand to the agency of original jurisdiction 
(AOJ) in order to have the August 2004 VA examiner, if 
available, reexamine the veteran and provide an updated 
opinion in light of the new evidence of record.  Because the 
record now contains two temporary claims folders, on remand 
the AOJ will also be asked to associate the temporary files 
with the case file.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must associate the two 
temporary file folders with the claims 
file.  The contents of the temporary 
folders should be associated with the 
record in the order of receipt or 
creation, as appropriate, of the 
documents.  Because the temporary folders 
contain a great many duplicate records, 
to the extent practicable, the AOJ is 
asked to cull duplicate documents from 
the files in order to facilitate review 
of the file by all concerned.

2.  After the preceding is accomplished, 
the AOJ should arrange for the veteran to 
undergo a VA examination by the same 
physician who examined him in August 
2004.  If that examiner is not available, 
the examination should be conducted by 
another physician with the expertise to 
determine the current diagnosis and 
etiology of any disease related to the 
veteran's claimed symptomatology of 
shortness of breath, wheezing, and 
smothering.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed and the results noted 
in the examination report.  With respect 
to bronchitis and COPD, a medical opinion 
should be provided as to whether it is at 
least as likely as not that each is 
etiologically related to military 
service.  The examiner should address 
other opinions of record, including the 
2004 VA examination report and the 
November 2002 report by Dr. Sundaram, and 
explain any differences of opinion with 
either of these earlier reports.  All 
reasons and bases for the opinion should 
be set forth in detail.

The examiner's attention is drawn to 
recent medical records showing pulmonary 
nodules, diagnosed bronchitis, and 
prescribed use of multiple inhalers.  The 
examiner's attention is also drawn to the 
veteran's contention that his claimed 
pulmonary disorders were caused by his 
exposure to potassium hydroxide, ammonium 
thiosulfate, methyl alcohol, 
formaldehyde, and ink, as well as to the 
veteran's history of tobacco use and 
post-service employment at a coal strip 
mine.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

